74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
D. Johnson WILLIS, Plaintiff--Appellant,v.TOWN OF TRENTON, North Carolina;  Joffree T. Leggett;Individually and as Town Mayor;  Charles C. Jones,Individually and as member of Town Council;  Edward Eubanks,Individually and as member of Town Council;  Willard O.Lewis, Individually and as member of Town Council;  AnnBrock, Individually and as former member of Town Council;Edward Parker, Individually and as former member of TownCouncil;  Clifton Mills, Sr., Individually and as mormermember of Town Council;  Bob D. Henderson, Individually andas former member of Town Council;  James R. Franck,Individually and as former Town Mayor;  Sheri M. Davenport,Individually and as former Town Counsel;  James R. Hood,Individually and as Town Counsel;  George W. Davenport,Individually and as former Town Mayor;  C. Glenn Spivey,Individually and as Town Clerk;  their successors andagents, Defendants--Appellees.D. Johnson WILLIS, Plaintiff--Appellant,v.TOWN OF TRENTON, North Carolina;  Joffree T. Leggett;Individually and as Town Mayor;  Charles C. Jones,Individually and as member of Town Council;  Edward Eubanks,Individually and as Member of Town Council;  Willard O.Lewis, Individually and as member of Town Council;  AnnBrock, Individually and as former member of Town Council;Edward Parker, Individually and as former member of TownCouncil;  Clifton Mills, Sr., Individually and as formermember of Town Council;  Bob D. Henderson, Individually andas former member of Town Council;  James R. Franck,Individually and as former Town Mayor;  Sheri M. Davenport,Individually and as former Town Counsel;  James R. Hood,Individually and as Town Counsel;  George W. Davenport,Individually and as former Town Mayor;  C. Glenn Spivey,Individually and as Town Clerk;  their successors andagents, Defendants--Appellees.
Nos. 95-2778, 95-2820.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996Decided:  January 23, 1996

D. Johnson Willis, Appellant Pro Se.  Kenneth Ray Wooten, Cheryl A. Marteney, WARD & SMITH, P.A., New Bern, North Carolina;  Dal Floyd Wooten, III, Kinston, North Carolina, for Appellees.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant noted the appeal in No. 95-2778 outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court entered its order on April 14, 1995.  Appellant's notice of appeal was filed on September 15, 1995.  We dismiss the appeal as untimely.


2
In No. 95-2820, Appellant appeals the district court's denial of his motion for extension of time to appeal.  Because the district court did not abuse its discretion in determining that the motion was not timely filed under Fed.  R.App. P. 4(a)(6), we affirm the district court's denial.


3
We deny the Appellant's motions for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.